FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending April2011 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons The Administrators of the GlaxoSmithKline Performance Share Plan ("PSP") notified the Company and the under-mentioned persons on 12 April 2011 of an increase in their notional interests in Ordinary shares and ADRs following the notional re-investment of the dividend paid to shareholders on 7 April 2011. Following the three year measurement period and subsequent release of the proportion of the participants' PSP award vesting in February 2011, the Administrators of the PSP notified the Company and the under-mentioned persons on 26 April 2011 of the vesting and release of the following Ordinary shares and ADRs as a result of the dividend paid to shareholders on 7 April 2011, in proportion to the relevant three year measurement period. Percentage of PSP awards vested Vested Ordinary shares Vested ADRs Mr A P Witty 35.0% Dr M M Slaoui 35.0% Mr S M Bicknell 17.5% 28 Mr J M Clarke 35.0% Mr M Dunoyer 35.0% Mr E J Gray 35.0% Mr S A Hussain 35.0% Mr W C Louv 35.0% Dr D Pulman 35.0% Mr D S Redfern 17.5% 37 Mr J R Stéphenne 17.5% 83 Ms C Thomas 17.5% 28 Mr D E Troy 35.0% Dr P J T Vallance 17.5% Mrs V A Whyte 17.5% 7 This notification relates to transactions notified in accordance with Disclosure and Transparency Rules 3.1.4R(1)(a). V A Whyte Company Secretary 26 April 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:April 26, 2011 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
